DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 61, Reference Signs List does not include all reference signs described throughout specification. Notably, the Reference Signs List is missing:
Stack (2)
Casing (5)
Binding Body (6)
Appropriate correction is required.
Claim Objections
Claims 5, 26, and 28 objected to because of the following informalities: 
Claim 5, line 4, “adjacent two of the protrusions” should be “two adjacent protrusions”, for clarity
Claim 26, line 3, “provided on a one side” should be “provided on one side”
Claim 28, line 2, “adjacent two of the protrusions” should be “two adjacent protrusions”, for clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7, 9-11, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Watada et al. (JPH 06314567A), in view of Park et al. (US 4267243) and Yamamoto et al. (US 20110027650).
In Regards to Claim 4:

Park discloses an electricity storage device (secondary battery) including an electrode (1P, Figure 1) comprised of a substrate (channel base) wherein a plating layer of porous nickel is coated on either side (Figure 2, Col.4, lines 36-56). Park further discloses that the substrate (channel base) is either a nickel or nickel-plated steel sheet (Col. 4, lines 45-48) thereby recognizing nickel and nickel plated steel as art recognized equivalents for the intended purpose of base material. Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the electrode substrate disclosed by Watada by selecting a nickel-plated steel sheet in place of a nickel sheet, as they are known alternatives to one another in the art because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07).. 
While Watada teaches the protrusions (nickel metal bumps, 2) disclosed by Watada are shaped such that they have multiple widened regions (an enlarged portion) and multiple narrowed regions at positions moving from the base end of the protrusions to the tip end of the protrusions  (Figure 1), modified Watada is silent regarding if at least some of the protrusions are each provided with an enlarged portion positioned nearer to a tip end of each of the protrusions rather than a base end of each of the protrusions. 
	Yamamoto discloses an electrode (1) having a substrate (negative electrode current collector, 10) with protrusions (11) extending from the surface of the substrate (negative electrode current collector, 10) (Figure 1, [0026, 0028]). Yamamoto further discloses that the substrate (negative electrode current collector, 10) is selected from a list of metals including stainless steel, titanium, nickel, copper, and copper alloy (Figure 1, [0028]). Yamamoto further discloses protrusions (11) that have at least one enlarged portion (projection) on its surface at the side or the top (i.e. protrusions are have an enlarged portion nearer to tip ends rather than base ends), and that the enlarged portion (projection) serves to enhance the bond strength of the protrusion (11) and the electrode active material columns (13), thus preventing the separation of the negative active material columns (13) from the substrate (negative electrode current collector, 10) (Figure 1, [0037]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the protrusions of Watada to contain an enlarged portion (projection) as taught by Yamamoto, with reasonable expectation of success in strengthening the bond between the substrate and any material applied thereon. 
In Regards to Claim 5 (Dependent Upon Claim 4):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 4 as set forth above. Watada further discloses a resin spacer (6, Figure 3) disposed along a peripheral portion of each of the electrodes and in contact with the plating 
In Regards to Claim 6 (Dependent Upon Claim 4):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 4 as set forth above. Watada further discloses that the protrusions (nickel metal bumps, 2) have a height between 5 µm and 15 µm (Figure 1, [0007]). Watada teaches that a substrate (nickel metal sheet, 1) having protrusions (nickel metal bumps, 2) with these dimensions provides increased surface area, resulting in improved battery performance [0007].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). 
In Regards to Claims 7 and 10 (Both Dependent Upon Claim 4):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 4 as set forth above. Watada further discloses that nickel lump-like nuclei were deposited on the surface of the substrate (nickel metal sheet, 1) via an acidic electrolytic bath, and were then grown to form the protrusions (nickel metal bumps, 2) (Figure 1, [0009]). The instant specification defines nickel crystals as a plurality of metal deposits formed by electrolytic plating [0059]. Therefore, Watada reads upon the limitations of Claims 7 and 10, wherein at least one of the plurality of protrusions has a plurality of built-up metal deposits (Claim 7) and wherein at least one of the plurality of protrusions has a plurality of built-up nickel crystals (Claim 10). 
In Regards to Claim 9 (Dependent Upon Claim 7):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 7 as set forth above. Watada further discloses that the battery is either a nickel/cadmium battery or a nickel metal hydride battery (Figure 4, [0001]). 
In Regards to Claim 11 (Dependent Upon Claim 4):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 4 as set forth above. Watada further discloses that protrusions (nickel metal bumps, 2) were applied to the surface of the substrate (nickel metal sheet, 1) in a densely forested state (Figure 2, [0007]). Watada further teaches that providing a lightweight and compact battery with high energy density is of particular interest in the art [0002], and that the formation of the protrusions (nickel metal bumps, 2) on the surface of the substrate (nickel metal sheet, 1) increases the surface area available for contact with the electrode active material (4, 5), thus providing increased energy density (Figure 2, [0007]). In other words, the density of protrusions (nickel metal bumps, 2) is a result effective variable upon which the energy density of the battery depends. Modified Watada is deficient in disclosing that the number of protrusions per unit area if the surface nickel-plating layer in a plan view is equal to or greater than 2,500 and equal to or less than 7,000. 
The examiner notes that the intended unit of the unit area (i.e. mm2, cm2, m2, etc.) is not specified and therefore, there implicitly exists some unit area wherein the number of protrusions (nickel metal bumps, 2) per unit area of the substrate (nickel metal sheet, 1), as disclosed by Watada, in a plan view is equal to or greater than 2,500 and equal to or less than 7,000.  In an effort to expedite prosecution, alternatively, Watada establishes that the density of protrusions upon the substrate surface is a result effective variable wherein a densely forest state is desired to increase the electrode surface area, thereby increasing the energy density of the battery. 
In Regards to Claim 26 (Dependent Upon Claim 4):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 4 as set forth above. Watada further discloses that the electrodes are a plurality of bipolar electrodes [0012] each having a current collector formed from a nickel-plated steel sheet (nickel metal sheet, 1, with modification from Park) [0005], a positive electrode layer (4) provided on a one side of the current collector (nickel metal sheet, 1) and a negative electrode layer (5) provided on an other side of the current collector (nickel metal sheet, 1) (Figure 2, [0006]). Watada further discloses the stack is formed of the plurality of bipolar electrodes being stacked via separators (7) [0012], the plating layer is formed on a peripheral portion of the current collector (nickel metal sheet, 1) and a resin spacer (6) is bonded to the peripheral portion [0006], the electricity storage device (battery) comprises a tubular resin portion (bonded resin spaces, 6) configured to hold the stack by encompassing sides thereof, and the electricity storage device is a bipolar battery (Figure 4, [0012]). Therefore, Watada as modified by Park and Yamamoto meets all of the limitations of Claim 26.
In Regards to Claims 27, 29, and 30 (Dependent Upon Claims 4, 7, 26, Respectively):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claims 4, 7, and 26 as set forth above. As detailed above, Watada discloses protrusions (nickel metal bumps, 2) shaped such that they have multiple widened regions and multiple narrowed regions at positions moving from the base end of the protrusions to the tip end of the protrusions (i.e. the most narrow region is not positioned at the tip of the protrusions) 
	Yamamoto discloses an electrode (1) having a substrate (negative electrode current collector, 10) with protrusions (11) extending from the surface of the substrate (negative electrode current collector, 10) (Figure 1, [0026, 0028]). Yamamoto further discloses protrusions (11) that have at least one enlarged portion (projection, not shown in Figures) on its surface at the side or the top (i.e. protrusions are thicker towards tip ends rather than base ends), and that the enlarged portion (projection) serves to enhance the bond strength of the protrusion (11) and the electrode active material columns (13), thus preventing the separation of the negative active material columns (13) from the substrate (negative electrode current collector, 10) (Figure 1, [0037]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the protrusions of Watada to contain an enlarged portion (projection) as taught by Yamamoto, with reasonable expectation of success in strengthening the bond between the substrate and any material applied thereon (electrode active material, resin spacer, etc.). 
In Regards to Claim 28 (Dependent Upon Claim 27):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 27 as set forth above. Watada further discloses a resin spacer (6, Figure 3) disposed along a peripheral portion of each of the electrodes and in contact with the plating layer [0006], wherein a part of the resin spacer (6) is interposed between adjacent two of the protrusions (nickel metal bumps, 2), at least one of which has the enlarged portion, across a range from the tip ends to the base ends thereof (Figures 3 and 4). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watada et al. (JPH 06314567A), in view of Park et al. (US 4267243) and Yamamoto et al. (US 20110027650), as applied to Claim 7 above, in further view of Hu et al. (Textural and electrochemical properties of Watts nickel-deposited titanium electrodes. Mater. Chem. Phys. 44, 3 (1996)).
In Regards to Claim 8 (Dependent Upon Claim 7):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 7 as set forth above. As detailed above, Watada discloses that nickel lump-like nuclei were deposited on the surface of the substrate (nickel metal sheet, 1) via an acidic electrolytic bath, and were then grown (crystals) to form the protrusions (nickel metal bumps, 2) (Figure 1, [0009]). Modified Watada is deficient in disclosing that each of the metal deposits has a spherical shape.
	Hu discloses a nickel-deposited titanium electrode wherein nickel is deposited onto the surface of the titanium substrate via an electroplating bath (p. 234, Col.1, Experimental, 1st paragraph). Hu further teaches that the nickel deposits possessed a spherical shape at short plating times (p.235, Col. 1, paragraph two) and produced growth (crystal) of deposits with preferred nickel orientation, resulting in increased electrode performance (p.238, Col.1, Conclusion).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the electrode of Watada, electroplating conditions conducive to providing spherical nickel deposits onto the projections, as taught by Hu, in order to increase the performance of the electrode. By doing do, the limitation of Claim 8 requiring each of the metal deposits has a spherical shape, is met.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. (US 20050064291A1) teaches a negative electrode comprising .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724